Citation Nr: 1423330	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-48 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for blepharitis.

2.  Entitlement to service connection for a left heel bone spur.

3.  Entitlement to an effective date earlier than February 28, 2003, for the award of service connection for pseudofolliculitis barbae.

4.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to October 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2007 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2009, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to issue a statement of the case on the issues stemming from the June 2007 rating decision.  The AOJ issued the statement of the case and the Veteran perfected an appeal of those issues.

An August 2010 rating decision granted service connection for irritable bowel syndrome and assigned a 0 percent rating effective April 22, 1998.  An April 2012 rating decision increased the rating to 10 percent, effective the date of service connection.  As that increase did not result in the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to higher initial ratings for pseudofolliculitis barbae and irritable bowel syndrome are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for a skin disability on February 28, 2003.

2.  The Veteran does not currently have blepharitis.

3.  The Veteran's left heel bone spur had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 28, 2003, for the award of service connection for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2013).

2.  The criteria for service connection for blepharitis are not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a left heel bone spur are met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Because of the favorable decision on the claim for service connection for a left heel bone spur, no further discussion of the duties to notify and assist regarding that claim is needed.  

Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claim for an earlier effective date arises from an appeal of the initial effective date following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

With respect to the claim for service connection for blepharitis, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in a May 2007 letter of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  That letter addressed all notice elements and predated the initial adjudication by the RO in June 2007.  

VA also has a duty to assist a claimant in the development of the claims.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in August 2010 to determine the nature and etiology of blepharitis.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2013).  VA also obtained an addendum later that month.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination report with the addendum to be thorough and adequate upon which to base a decision on the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  There is no indication that the findings are inadequate.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2) (2013). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

VA received the Veteran's original claim for service connection for a skin disability on February 28, 2003.  That skin disability was later identified as pseudofolliculitis barbae.  There is no correspondence received prior to that date that indicates an intent to apply for VA benefits for pseudofolliculitis barbae or any other skin disability.  Thus, February 28, 2003, is the proper effective date for the award of service connection, as that is the date of the claim for benefits, which was received more than one year following separation from service.

The Veteran asserts that he originally filed a claim for service connection for pseudofolliculitis barbae in April 1998, but the claim had been overlooked until he brought it to VA' attention in his statement of February 28, 2003.

On April 22, 1998, VA received the Veteran's original claim for service connection for various disabilities.  One of those disabilities was based on the removal of a nodule on the neck on October 25, 1994.  The Veteran did not identify any other skin disorder or reference a skin disorder in general.  38 C.F.R. § 3.155 (2013).  The service medical records show that a submental nodule was removed on October 25, 1994.  A September 1999 rating decision granted service connection for a residual scar from the excision of that nodule.  The Veteran did not file a notice of disagreement with that decision.

Because of the specificity of the claimed disability, the grant of benefits for that specific disability, and the absence of any correspondence indicating any outstanding claim for any other skin disorder, to include pseudofolliculitis barbae, until February 28, 2003, the Board finds that the April 1998 claim did not include or reasonably raise a claim for service connection for pseudofolliculitis barbae.  Thus, the Board finds that the Veteran's assertion that he filed a claim for service connection for pseudofolliculitis barbae in April 1998 is not supported by the evidence of record or his actions following the grant of service connection for the claimed removal of a nodule on the neck.

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that February 28, 2003, is the appropriate effective date for the award of service connection for pseudofolliculitis barbae.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  As there is no legal basis for the assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim for earlier effective date must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Blepharitis

The service medical records show that the Veteran was found to have a small amount of blepharitis in June 1995 while being treated for bilateral proliferative sickle trait retinopathy.

After service, VA medical records dating through February 2012 only note a past ocular history of blepharitis with no current findings or diagnoses.  Private medical records also do not show any findings or diagnoses of blepharitis.

At an August 2010 VA examination, the eyelids were clear.  No diagnosis of blepharitis was made.  In an addendum, the examiner noted the previous diagnosis of blepharitis but stated that it had been well controlled with hygiene without any active findings on the last two examinations.  The examiner then stated that no opinion was indicated since there is no diagnosis and no clinical findings of blepharitis.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Despite the inservice treatment for blepharitis, as there is no current blepharitis that can be related to service, the claim for service connection for blepharitis must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as inflammation of the eyelid and pain in the eye.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self diagnose blepharitis.  In a February 2003 statement, the Veteran's spouse noted his past complaints of pain and a gritty sensation and her observation of pus formation and eye redness.  However, there are no objective medical findings of blepharitis since the Veteran's claim filed in February 2003.  The Board notes that the Veteran's spouse is a nurse and may have more medical knowledge of blepharitis than the average lay person.  However, she and the Veteran have only reported symptoms.  The evidence of record does not include any competent diagnosis of blepharitis during or contemporary to the appeal period.  Without objective evidence of a current disability during the pendency of the claim, the claim must be denied.  In that regard, the Board also notes that VA examinations conducted prior to the date of claim, in December 1998 and May 2000, found no signs of chronic blepharitis.

The Board finds that service connection for blepharitis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Heel Bone Spur

The service medical records show that the Veteran injured his left ankle in a motor vehicle accident in April 1992.  In September 1992, he complained of left ankle and heel pain and X-rays revealed questionable degenerative changes of the talus with a one centimeter bone spur to the dorsal aspect of the left calcaneus.  He was diagnosed with a questionable old fracture to the left talus and bone spur to left calcaneus.  

At an April 2007 VA examination, the Veteran reported a history of a left ankle fracture in 1993 and complained of pain and cramping in the plantar fascia distal to the heel spur.  The examiner diagnosed heel spurs of both feet which were most likely the result of obesity.  A June 2007 report of contact shows that the examiner confirmed that the Veteran's current bone spur was due to obesity and stated that an opinion as to whether the condition was related to the bone spur in service could not be provided without resorting to speculation.

The service medical records show that the Veteran was seen for dietary and lifestyle counseling in July 1994 for being 35 pounds overweight, when he weighed 200 pounds.  However, he was only 161 pounds near the time of the April 1992 accident and 210 pounds a little over one year later in June 1993.  Thus, the record indicates that he gained weight after he injured his left ankle.  Regardless, the record shows that the bone spur was found during active service.  There is no evidence that the Veteran had the bone spur prior to active service and he is presumed sound upon entrance to service as the entrance examination did not find any bone spurs.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the left heel bone spur had its onset during active service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for a left heel bone spur is warranted.  
ORDER

Entitlement to an effective date earlier than February 28, 2003, for the award of service connection for pseudofolliculitis barbae is denied.

Entitlement to service connection for blepharitis is denied.

Entitlement to service connection for a left heel bone spur is granted.


REMAND

Further development is needed on the Veteran's claims for higher initial ratings for pseudofolliculitis barbae and irritable bowel syndrome.  

The Veteran was provided a VA examination in April 2007 to ascertain the nature and severity of his pseudofolliculitis barbae.  While the examiner noted the type of therapy the Veteran used for the disability, the examiner did not specify the size of the affected area, which is also needed to properly rate the disability.  Also, it has been over seven years since that examination, and a more current examination is needed.  Thus, the Veteran should be scheduled for a new examination to ascertain the current severity of his pseudofolliculitis barbae.  

The Veteran was provided a VA examination in March 2010 to ascertain the nature and severity of irritable bowel syndrome.  It has been over four years since that examination, and a more current examination is needed.  Thus, the Veteran should be scheduled for a new examination to ascertain the current severity of his irritable bowel syndrome.  

Prior to the examinations, the AOJ should obtain any outstanding medical records.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through February 2012.  Thus, any treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since February 2012.

2.  Then, schedule the Veteran for VA examinations to ascertain the severity of pseudofolliculitis barbae and irritable bowel syndrome.  All indicated tests and studies should be performed.  All pertinent pathology associated with pseudofolliculitis barbae and irritable bowel syndrome should be noted.  The examiners should discuss the impact, if any, of pseudofolliculitis barbae and irritable bowel syndrome on the Veteran's ability to obtain and maintain employment.  The examiners should review the claims file and note that review in the report.  A rationale for all opinions should be provided.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


